Citation Nr: 0947334	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  02-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which denied the benefit sought on 
appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in February 2005.  A transcript is of record.

In August 2008, the Board issued a decision denying 
entitlement to service connection for bilateral pes planus.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and in a July 
2009 Order, the Court vacated and remanded the issue of 
entitlement to service connection for bilateral pes planus to 
the Board for further proceedings, consistent with a Joint 
Motion for Remand.


FINDING OF FACT

The Veteran's pes planus was not incurred in or aggravated by 
active military service.


CONCLUSION OF LAW

Pes planus is not due to disease or injury that was incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
August 2002 and March 2006.  The letters told him what 
evidence was needed to substantiate entitlement to service 
connection.  The letter also notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim. The March 2006 letter further 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
holding in the Dingess decision.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the August 2002 
letter complied with this requirement. 

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
and records from various federal agencies. Additionally, the 
Veteran was afforded VA examinations in response to his 
claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Pes Planus

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Andréa v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   
	
Additionally, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the Veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Background

Service treatment records reflect the Veteran reported 
multiple instances of bilateral foot pain.  In February 1978 
the Veteran reported right plantar region foot pain.  The 
examination was reported as normal in all respects except for 
contusions on the second and third digits. The examiner 
diagnosed probable stone bruises and advised no running or 
prolonged standing.

In August 1978, the Veteran reported a 3-month history of 
right foot pain.  The examiner noted the pain was located at 
the plantar aspect of the first toe, with no history of 
trauma or swelling.  X-rays were within normal limits.  
Subsequently, in November 1978 the Veteran reported right 
foot pain and was diagnosed with a fracture of the bone of 
the right first toe.  Service treatment records contain no 
references to pes planus, nor were any of the above 
complaints of pain attributed thereto.

The Veteran's separation examination was negative for any 
complaints, treatment, or diagnosis of a bilateral foot 
disorder, to include flat feet.

Post-service, the Veteran filed a claim for service 
connection in January 2000 for a shattered right wrist, a 
broken left leg, bilateral loss of sight for one week, and  
hearing loss.  The Veteran did not file a claim for a 
bilateral foot disability.

In June 2002, the Veteran requested to add flat feet to his 
service connection claims of January 2000.

In March 2003 VA treatment records, the Veteran reported 
painful feet for many years.  He did not link these 
complaints to service.  It was noted that he was a truck 
driver and wore steel toe shoes.  An x-ray study of the feet 
showed the longitudinal plantar arches were preserved on 
weight bearing.  The veteran was diagnosed with bilateral 
plantar fasciitis and hammertoes, no diagnosis of pes planus 
was reported.

An August 2003 statement from a private podiatrist stated 
that the Veteran was evaluated for painful feet due to 
posterior tibial tendonitis, which he indicated "could have 
developed" from military service since the Veteran had 
symptoms dating back to his discharge.

The Veteran was afforded a VA examination in May 2006.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran 
reported pain in his feet but did not attribute it to 
service.  X-ray examination revealed no findings of pes 
planus.  After examination, the Veteran was diagnosed with 
minimal flatfoot deformity bilaterally, and no opinion 
regarding nexus to service was offered.  

The Veteran was afforded an additional VA examination in 
October 2007.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran reported that he developed flat 
feet while he was in the military.  In addition, the Veteran 
reported that he dropped a heavy weight onto his right foot 
in 1981 and sustained a hairline fracture, which was treated 
conservatively.  

After examination, the Veteran was diagnosed with mild 
bilateral pes planus.  Regarding whether the Veteran's 
disability was related to his service, the examiner stated 
"It is likely as not that this developed in the service.  
However, the only reason I can say that is because [the 
Veteran] says that he began to develop symptoms of sore feet 
in the service.  There is otherwise no objective evidence 
that it developed during his time in the service and was not 
present prior to that."

The Veteran submitted a private medical opinion of Dr. GLW in 
November 2009.  Dr. GLW reported that he reviewed relevant 
medical records of the Veteran and conducted a clinical 
interview for the purpose of rendering a medical opinion.  
Dr. GLW opined he found the Veteran credible and fully 
competent to report his symptoms, as well as his personal and 
medical history.

Dr. GLW noted that the Veteran had no history of foot pain or 
associated problems prior to service.  The Veteran reported 
that his foot pain began while he served in the infantry 
during his last two years of service and experienced toe pain 
and pain on the bottom of his feet during service, as well as 
swelling.  The Veteran reported that he did a great deal of 
walking and marching while in service and that his boots did 
not provide good arch support.  The Veteran reported that he 
complained about these problems with his feet, although Dr. 
GLW noted he did not find a written record of such reports.  
Dr. GLW noted that in October 2007, a VA examiner stated the 
Veteran developed flat feet while in service.  

Dr. GLW opined that it was at least as likely as not that the 
Veteran's posterior tibial tendons eventually gave out (as a 
result of the repetitive impact associated with his marching 
activities in service without proper arch support) leading to 
his flat feet.  Dr. GLW opined that the Veteran's pes planus 
at least as likely as not had its origins in service or 
developed as a result of his activities in service.

Analysis

The Veteran maintains his bilateral pes planus is due to 
military service. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

During his February 2005 Board hearing, the Veteran reported 
that he was a combat Marine, carrying heavy weaponry and a 
fully equipped pack weighing approximately 75-80 pounds.  The 
Veteran did not testify as to excessive or repetitive 
marching or problems with his boots.  The Veteran reported 
that he was told on his final physical that he had flat feet.  
He further stated that his feet have bothered him ever since, 
however, he was unable to seek medical treatment due to 
financial reasons.  (See February 2005 Board hearing 
testimony, pages 4-6.).  

Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person. See Layno v. Brown, 6 Vet. App. 465, 471 (1994). Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board 
finds that the Veteran's statements as to his bilateral foot 
symptoms are competent lay evidence.

While the Veteran is competent to report matters which a 
layperson may perceive, the Board finds his account is not 
credible when evaluated in light of the totality of the 
record. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.")

Initially, in reference to the Veteran's report that a 
physician told him during his separation examination that he 
had flat feet, there is no documentary support for his 
account of having been diagnosed with flat feet during his 
military service.  In fact, the separation report states that 
there were no such complaints or findings, nor do service 
treatment records reflect that any of his foot symptoms were 
attributed to pes planus.  It has been held in this regard 
that lay evidence of what a doctor diagnosed is not competent 
to show the presence of a nexus between a current disorder 
and a service event many years earlier. The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence. 
See Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  In light of the evidence, the 
Board concludes that the Veteran's statement that he was told 
at separation that he had flat feet to be not credible.

In his substantive appeal the Veteran reported that he had 
had pes planus since service.  VA outpatient treatment 
records indicate a diagnosis of flat feet in 2006.  However, 
pes planus was not found in the service treatment records, on 
the examination for separation from service, was not reported 
in the Veteran's initial claim for VA benefits in January 
2000, and although the Veteran reported foot pain during a 
May 2006 VA examination, he did not attribute such pain to 
any conditions of service.  The Veteran also testified in May 
2005 that he carried heavy packs while in service, however, 
he did not report excessive or repetitive marching or refer 
to his boots having a lack of arch support.

Hence, his report of a continuity of symptoms since service 
is not deemed credible.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Even assuming for the sake of argument only that the 
statements were credible and had some probative value, in 
weighing this evidence against the other evidence of record, 
however, the Board would find that its probative value is 
outweighed by the approximately 20 years of no evidence of 
complaints or treatment of foot problems. This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology and weighs heavily against the claim. See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Examinations of the feet in 
service were repeatedly devoid of any manifestation or 
suggestion of flat feet, as were VA podiatry clinic records 
in 2003.  

As to the opinions of medical examiners, it is the Board's 
fundamental responsibility to evaluate its probative value 
based on examination into a range of factors. Owens v. Brown, 
7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).

The Veteran submitted a November 2009 private medical opinion 
of Dr. GLW, who stated that he reviewed "relevant" medical 
records of the Veteran in addition to conducting an interview 
with the Veteran. Dr. GLW did not specify as to what medical 
records he considered "relevant" in forming his opinion and 
additionally did not state that he conducted an examination 
of the Veteran.  Dr. GLW further stated that in August 2003, 
the Veteran was evaluated for painful feet due to posterior 
tibial tendonitis and noted that the most common acquired 
flat foot in adults is due to posterior tibial tendon 
dysfunction, which develops with repetitive stress on the 
main supporting tendon of the arch over a long period.  Dr. 
GLW also relied on the statement of the August 2003 private 
podiatrist, who gave no rationale or basis for his opinion, 
and who only speculated the Veteran's tendon dysfunction 
"could have developed" in service.

The Board finds limited probative value in the November 2009 
statement of Dr. GLW that it was at least as likely than not 
that the Veteran's feet problems were due to service.  
Although Dr. GLW stated he reviewed the "relevant" medical 
records, service treatment records showed no evidence of flat 
feet in service nor did any report of an injury to the 
Veteran's posterior tibial tendons in service.  All 
indications from the examination are that Dr. GLW relied on 
the history provided by the Veteran with the complaint of 
excessive marching in service without proper arch support.  

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board further finds limited probative value in the August 
2003 statement from a private podiatrist which stated that 
the Veteran was evaluated for painful feet due to posterior 
tibial tendonitis, and indicated the Veteran "could have 
developed" this from military service since the Veteran had 
symptoms dating back to his discharge.  The Board finds that 
this opinion is expressed in speculative terms, which are of 
diminished probative value. 38 C.F.R. § 3.102 provides that 
service connection may not be based on a resort to 
speculation or even remote possibility. See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Finally, the Board finds the October 2007 VA nexus opinion be 
of no probative value, as the examiner's positive findings 
are based solely on the history provided by the Veteran.  The 
examiner stated the reason for his conclusion was "[b]ecause 
the Veteran stated he began to develop symptoms of sore feet 
in service;" however he conceded that "otherwise, there was 
no objective evidence that it developed during his time in 
the service and was not present prior to that."  See Koalski 
v. Nicholson, 19 Vet. App. 171 (2005), the United States 
Court of Appeals for Veterans Claims (Court), citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (193) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran have been found to be inaccurate or 
that are contradicted by other facts of record.  Id. At 179.  

The Board does not dispute that the Veteran was treated for 
foot pain in service, but the objective record, including a 
number of foot examinations, simply does not support his 
claim that such pain in service was a symptom of pes planus, 
as it was attributed to other causes.  Without evidence of a 
disability during service and either competent medical 
evidence of a nexus or credible evidence of continuity of 
symptomatology, service connection is not warranted.

While the Veteran contends that his disorder was incurred in 
service, because he is not a medically trained professional, 
he is not competent to offer an opinion as to a diagnosis, or 
the cause of a disorder. Cromley v. Brown, 7 Vet. App. 376 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Competent medical evidence linking a disorder to symptoms is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).

Therefore, following a careful review of the record, the 
Board finds that the preponderance of the evidence does not 
support the Veteran's claim of service connection for mild 
bilateral pes planus and therefore the appeal is denied.


ORDER


Service connection for pes planus is denied.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


